No answer having been made by said defendants, and no demurrer or other pleadings filed in said cause, this court finds the facts to be as set forth in the petition and that the relator is entitled to have said writ made peremptory.
It is therefore ordered that a peremptory writ of mandamus issue against said Cone Howard, C.O. Wiley, E.C. Reed, Jacob P. Sidle and J.E. Curry, as members of, and constituting the board of education of Union county school district, defendants herein, for the performance of the acts heretofore alternatively ordered, and that immediately upon the service of this writ they, the defendants herein, as members of, and constituting the board of education of Union county school district, levy additional taxes to the extent of 2.87 mills for the fiscal year ending December 31, 1928, on the taxable property of Jackson Rural School District in Union county, Ohio, as shown by the duplicate for said year, for current expenses of school operation in said Jackson Rural School District, and forthwith thereafter certify their proceedings with reference thereto to the auditor of Union county, Ohio.
Writ allowed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 609